Citation Nr: 1227101	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  05-35 122	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar disc herniation. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 RO decision, which, in pertinent part, declined to reopen the Veteran's service connection claim for hypertension and denied service connection for a lumbar disc herniation.  The RO subsequently reopened the Veteran's claim for hypertension in an October 2007 supplemental statement of the case (SSOC) and denied it on the merits.  However, notwithstanding the decision of the RO to reopen a claim that has been previously adjudicated, the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

In April 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In June 2009 the Veteran testified at a hearing held at the RO before the undersigned.  Transcripts of both hearings have been associated with the claims file and have been reviewed. 

In an August 2009 decision, the Board denied service connection for a lumbar disc herniation and remanded the Veteran's petition to reopen his claim for hypertension for further development.  In the August 2009 decision, the Board explained that the Veteran had initially applied for service connection for a low back strain in 1973, and that the claim for that benefit had been denied.  The Veteran did not appeal the denial and it therefore became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As the Veteran filed the instant claim for service connection for a lumbar disc herniation, which is a distinct and separate disability, although affecting the same area, new and material evidence was not required to reopen the prior denial; rather, the newly-claimed disability was carefully characterized as a "lumbar disc herniation" and was considered on the merits.  The VA's consideration of the instant appeal has been so limited throughout the lengthy course of the appeal.

In an August 2010 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed an August 2010 joint motion for remand, vacated the part of the Board's decision denying service connection for a lumbar disc herniation, and remanded the matter for compliance with the instructions in the joint motion. 

The Veteran did not appeal the Board's August 2009 denial of an initial compensable rating for erectile dysfunction.  This issue was therefore dismissed in the Court's August 2010 Order.  As such, this issue is no longer on appeal.

The Board remanded both issues in May 2011, ordering the Appeals Management Center (AMC) to carry out the instructions in the joint motion for remand for further evidentiary development regarding the Veteran's lumbar disc appeal, and to complete the instructions regarding the hypertension appeal contained in the August 2009 remand.  Such development has now been accomplished and the matters have been returned to the Board for further appellate review.

The report of the September 2011 VA medical examination could reasonably be construed as presenting the opinion that the Veteran's original back injury from the 1972 motor vehicle accident resulted in significant degenerative joint disease.  As this physician's opinion could potentially be viewed as new and material evidence regarding the 1973 denial of service connection for a low back strain, the Board directs the attention of the Veteran and his representative to this new piece of evidence.  





FINDINGS OF FACT

1.  The Veteran's lumbar disc herniation was not incurred in service or within one year of service and is not related to service in any way; the back injury which occurred in service did not predispose the Veteran toward the later herniation and did not worsen the herniation.

2.  None of the non-duplicative evidence added to the Veteran's claims file since the prior final 1991 decision tends to show that the Veteran's hypertension was initially manifested during service or within one year of discharge.


CONCLUSIONS OF LAW

1.  Service connection for lumbar disc herniation is not warranted and may not be presumed under law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  No new and material evidence sufficient to reopen the previously-denied claim for entitlement to service connection for hypertension has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran has been informed of these elements with regard to his claim for service connection upon multiple occasions, most recently in a letter of May 2011 prior to the most recent adjudication of the claim.  

With regard to claims to reopen based upon the submission of new and material evidence, the Court has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing initial pre-decisional notice, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this intent, in the context of a claim to reopen a previously denied claim for service connection, the Secretary must look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Review of the file reveals that the Veteran was provided with this information in letters of May 2010 and May 2011.

With regard to the VA examination reports of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the most recent VA examination obtained in this case is adequate with regard to the issue decided herein.  The examination report relied upon herein was predicated on a review of the claims folder and the relevant medical records contained therein; contains a description of the history of the disability at issue; and documents and considers the Veteran's complaints and symptoms.  The examiner considered all of the available pertinent evidence of record, directly addressed the concerns of the Court and the Board, and provided rationales for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues decided herein have been met.  38 C.F.R. § 3.159(c)(4).  

Service treatment records, private medical records, VA medical records, VA examination reports, Social Security records, and VA medical opinions have been obtained and reviewed in support of the Veteran's claims.  We note that the Veteran has reported receiving VA medical care from several VA facilities which have not been able to locate any records pertaining to the Veteran or to confirm that he was indeed a patient at those facilities.  In other words, the appropriate VA records custodian at each location has indicated that the records do not exist or that the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  The Veteran and his representative have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met to the extent possible with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

	Service connection

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis or hypertension becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In-service treatment records reveal that the Veteran was hit by a car in Japan.  The Veteran complained of low back pain but the examiner reported no serious inflictions were noted and "doubt internal injury."  In April 1972, the Veteran initially stated his lower back pain was improving but that spasms had developed.  However, no swelling or bruising was noted.  The Veteran's March 1973 separation examination did not reflect any back conditions. 

In August 1973, the Veteran was examined by VA.  He reported that following his 1972 in-service back injury treatment, he had done well.  However, since separation he had been experiencing low back pain while doing heavy lifting.  The VA examiner found normal range of motion and no signs of "serious back trouble." 

A 1987 records request from an attorney reveals that the Veteran had filed a worker's compensation claim for an on the job back injury in 1987, as well.  No further information as to the success of this claim is available in the file, however.

In September 2001, the Veteran sustained a work-related back injury lifting several bags of coins as a driver/security guard and was treated by private examiners.  One of the Veteran's private examiners, Dr. J. B., stated in a November 2001 letter addressed to Dr. R. D. that an MRI conducted in October 2001 revealed degenerative disc disease and "a central disc herniation at L3-L5 with canal compromise and compression of the thecal sac."  Dr. B. stated he advised the Veteran "it appears unlikely that he will improve to any significant degree without surgery, and he [was] quite eager to proceed."  In December 2001, the Veteran underwent a right L4-L5 decompressive hemilaminectomy and L5 foraminotomy during which it was determined that there was no significant disc herniation.  Approximately five weeks post surgery, the Veteran stated much of the pain was absent.  Dr. B. referred the Veteran for physical therapy and advised him of restrictions on bending or lifting over 20 pounds.  

In August 2007, the Veteran underwent a VA examination to determine the relationship between the currently diagnosed lumbar disc herniation and treatment in service for muscle strain.  Upon review of the Veteran's claims file, past medical history, and current examination, the VA examiner opined that 

It is not at least as likely as not that the patient's lumbar spine condition is related to his previous military service.  The patient was seen for a muscle spasm during military service and this is clearly documented within his service medical records.  However, he had a C&P evaluation through the VA Medical Center in 1973 which did not demonstrate any abnormality related to his lumbar spine (X-rays were negative).  The patient subsequently had a gap in his medical records until approximately 04/91 with complaints of lower back pain.  The patient reports that he has been multiple occupations (after his discharge from the military) and this has likely contributed to his lower back condition since his discharge from the military.

The Veteran testified at the June 2009 hearing that he had injured his back during service when he was hit by a car while stationed in Okinawa, Japan in March 1972, and that he had experienced back pain ever since that accident. 

As set forth above, the Court vacated the prior Board decision on this matter, finding that the August 2007 VA examination and medical opinion were inadequate, as the examiner failed to specifically identify what part, if any, of the Veteran's overall back impairment was due to the post-service 1991 workplace injury, and whether the Veteran's low back problems in service may have predisposed him to subsequent injuries.  

Therefore, the Veteran's medical records were updated for the file, and the Veteran was provided with another VA examination in September 2011.  The report of this examination reflects that the examiner reviewed the file, to include the Veteran's service treatment records, and the other pertinent medical evidence through the years.  The Veteran provided the history of having been struck by a car in 1972 with conservative, non-operative, treatment for many years.  Then, in September 2001, during the course of his duties servicing banks in an armored car, he picked up a 30 pound bag of coins and felt a sudden, severe tearing back pain.  He underwent a lumbar diskectomy shortly thereafter, but continues to experience low back pain with radiculopathy.  The examiner rendered a diagnosis of severe degenerative disc disease of the lumbar spine and provided the following explanation:  

The service-connected back injury more likely than not contributed to his low back pain as suggested by his significant degenerative joint disease from the motor vehicle accident in March 1972.  However, it is unlikely that the ruptured disc was [directly] related to the spine degenerative joint disease.  Rather, the mechanism of disc herniation can occur with or without the presence of spine degenerative joint disease.  The mechanic of lifting the bags of coins has very high likelihood of being the sole etiology for his herniated disk.  

Additionally, in response to the question of "whether the Veteran's in-service back problems predisposed him to this injury or are otherwise related to his current disability," the examiner responded, "No."  

The Veteran submitted several witness statements in August 2010 from people who have known him for many years.  His wife asserted that ever since 1975 the Veteran had avoided sitting down, preferring to stand and lean against something on account of back pain.  She also noted that over the years they had paid other people to do things that were hard on his back, even though they would have preferred to save the money.  Several writers explained that they had known the Veteran since the 1970s and had observed him to have back pain which interfered with many of his activities as long as they had known him.  Another writer noted that the Veteran had been having back problems since 2001 and had been walking with a cane since that time.  

During the 2009 hearing, the Veteran testified that he had had an X-ray prior to the 2001 injury, which showed he had a herniated disc in his back at that time.  Review of the file shows no such evidence, although his VA medical records do contain the report of a July 1992 X-ray which was interpreted as showing well-maintained disc heights. 

Recent VA treatment records reflect that the Veteran maintains active prescriptions for several different pain medications.  

With regard to the Veteran's own assertions that his back pain generally and his herniated disc in particular are related to service, we observe that generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  Similarly, the supporting statements written by his wife and acquaintances are helpful to the Board in understanding the Veteran's symptomatology and the impact of his back pain upon his daily life and functioning, but they do not present the basis for an opinion as to the etiology(ies) of his back pain.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As noted in the joint motion for remand, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F3d 1313 (Fed. Cir. 2009).  In this case, however, (1) none of the laypersons involved, including the Veteran himself, is shown to have competency to identify the very complex causation of his back pain.  The Veteran was not reporting a contemporaneous medical diagnosis (2).  It is the third situation (3) which the VA attempted to establish by requesting a medical opinion based in part upon the Veteran's statements of near-continuous back pain with radiculopathy since service; however, the medical examiner reached the opposite conclusion, finding  that the Veteran's herniated disc is not related to service in any way. 

Upon longitudinal review of the evidence of record, the Board finds that the Veteran's herniated disc occurred during the 2001 on the job accident.  We also note, that although complete worker's compensation records are not available for review, it appears that he did receive compensation and related medical care for the injury residuals pursuant to his employer's insurance policy, as is appropriate.  The question before the Board, as defined by the Court, is "whether there was a medical nexus between the back problems incurred during service and his work-related injury in September 2001 and the resulting lumbar disc herniation."  The September 2011 medical opinion is conclusive on this point:  the herniated disc was caused by the workplace lifting injury and nothing about the condition of the Veteran's back prior to the injury predisposed him toward having a herniated disc, or worsened the situation in any way.  Nothing in the remaining medical evidence contradicts this opinion, nor does the lay evidence contradict this opinion.  In fact, the 2001 VA examiner attributed the Veteran's back pain prior to the 2001 injury to degenerative joint disease and confirmed that the degenerative joint disease played no role whatsoever in the herniated disc.  

In sum, there is no basis for service connection for residuals of the 2001 workplace injury, to include the herniated disc at issue here.  The preponderance of the evidence is against the claim and the appeal must be denied.  To the extent that evidence acquired during the development of this claim may support reopening the prior denial for service connection for low back strain, this matter is once again brought to the attention of the Veteran and his representative, in the event that they may wish to file such an application.

      New and material evidence

The Veteran contends that his currently diagnosed hypertension is the result of military service.  In June 1991, the Veteran filed a claim for service connection for hypertension, which was denied in November 1991 as service records were absent for treatment and no evidence of hypertension to a compensable degree was present within one year of his separation from service.  The Veteran did not appeal.  Subsequently, in January 2003, the Veteran re-filed his claim for service connection for hypertension and was denied in a March 2004 rating action because the evidence submitted was not new and material.  The Veteran submitted a notice of disagreement in December 2004 along with additional medical evidence.  In an October 2007 Supplemental Statement of the Case the Veteran's claim was reopened.  As noted above, however, the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter.  Jackson.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim for entitlement to service connection for hypertension was initially denied in November 1991 on the basis that hypertension was not shown during service or within one year of service.  The evidence considered at that time included the Veteran's service treatment records and the report of an August 1973 VA examination, which showed a single blood pressure reading of 140/90 and did not contain a diagnosis of hypertension or pre-hypertension.  However, the earliest contemporaneous medical evidence of hypertension in the file is dated in April 1991 and considered by the RO at the time of the original decision.  Although this record, from the VA medical center in Lexington, reflects a history of having taken medication for hypertension for fifteen years, no actual medical records reflecting such a prescription were available for review.  Thus, newly-submitted or obtained evidence would need to show that hypertension was initially manifested during service or within one year of service.  As set forth above, in reviewing new evidence, the VA is required to view all new evidence through a liberal lens.  

Since the Veteran initially filed his application to reopen the 1991 denial, many new medical records have been added to the file.  These records may be summarized as confirming that the Veteran has a diagnosis if hypertension and has been taking medication to control his hypertension for many years.  The April 1991 report remains the earliest contemporaneous evidence of hypertension.  Although attempts to obtain earlier records were made, the facilities involved have confirmed that there are no records showing the Veteran was in fact their patient during the relevant years.

During the April 2006 DRO hearing, the Veteran testified that he had experienced multiple severe stresses during service, including service in Vietnam, his mother's illness, fear of heights related to mandatory helicopter jumps, and fear of water related to being on boats for long periods of time.  He attributed his high blood pressure to these events.  During the June 2009 Board hearing, the Veteran testified only that he had had elevated blood pressure during service, and that he recalled having been initially diagnosed with hypertension as early as 1974.  

In reviewing the evidence added to the file since the 1991 final denial, the Board finds that none of it is material to support reopening the prior denial.  Records reflecting only current treatment and evaluation, such as the entirety of the post-1991 medical evidence, and containing no information relevant to the issue of whether service connection is warranted do not constitute new and material evidence because they do not create a reasonable possibility that when viewed together with all the evidence the outcome will change.  Cox v. Brown, 5 Vet. App. 95 (1993).

The veteran's contentions likewise cannot serve to reopen the previously-denied claim.  The Court has specifically held that lay assertions of medical causation cannot suffice to reopen a previously-denied claim.  Marciniak v. Brown, 10 Vet. App. 198 (1997).  Since he is not a medical expert, he is not competent to identify the cause of his high blood pressure, or to express an authoritative opinion regarding his current medical condition.  Barr.  As to his hearing testimony regarding the date of onset and initial treatment, his contentions are duplicative and redundant of those made in support of the earlier finally-denied claim.  Although we are required under law to presume the Veteran's testimony is credible, (Kutscherousky) we also assume that the RO in 1991 considered the vagaries of his recollections many years after the fact in evaluating his assertions made in support of the claim and rejected the unsupported assertion of treatment in 1974.  We are barred from revisiting the RO's 1991 weighing of this evidence unless the claim is reopened.

Thus, the Board holds that none of the newly-submitted evidence is material in that it does not tend to show that the Veteran initially manifested hypertension during service or within one year of service.  Thus, new and material evidence sufficient to reopen the claim has not been presented and the appeal must be denied.


ORDER

Entitlement to service connection for a lumbar disc herniation is denied.

New and material evidence to reopen a claim of entitlement to service connection for hypertension not having been received, the claim is not reopened.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


